Cite as: 590 U. S. ____ (2020)            1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
      ADAM JARCHOW, ET AL. v. STATE BAR OF
              WISCONSIN, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
               No. 19–831.   Decided June 1, 2020

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, with whom JUSTICE GORSUCH joins,
dissenting from the denial of certiorari.
   A majority of States, including Wisconsin, have “inte-
grated bars.” Unlike voluntary bar associations, integrated
or mandatory bars require attorneys to join a state bar and
pay compulsory dues as a condition of practicing law in the
State. Petitioners are practicing lawyers in Wisconsin who
allege that their Wisconsin State Bar dues are used to fund
“advocacy and other speech on matters of intense public in-
terest and concern.” App. to Pet. for Cert. 10. Among other
things, petitioners allege that the Wisconsin State Bar has
taken a position on legislation prohibiting health plans
from funding abortions, legislation on felon voting rights,
and items in the state budget. Petitioners’ First Amend-
ment challenge to Wisconsin’s integrated bar arrangement
is foreclosed by Keller v. State Bar of Cal., 496 U.S. 1
(1990), which this petition asks us to revisit. I would grant
certiorari to address this important question.
   In Abood v. Detroit Bd. of Ed., 431 U.S. 209 (1977), the
Court held that a law requiring public employees to pay
mandatory union dues did not violate the freedom of speech
guaranteed by the First Amendment, id., at 235–236. In
Keller, the Court extended Abood to integrated bar dues
based on an “analogy between the relationship of the State
Bar and its members, on the one hand, and the relationship
of employee unions and their members, on the other.” 496
2                JARCHOW v. STATE BAR OF WIS.

                        THOMAS, J., dissenting

U. S., at 12. Applying Abood, the Court held that “[t]he
State Bar may . . . constitutionally fund activities germane
to [its] goals” of “regulating the legal profession and improv-
ing the quality of legal services” using “the mandatory dues
of all members.” 496 U.S., at 13–14.
   Two Terms ago, we overruled Abood in Janus v. State,
County, and Municipal Employees, 585 U. S. ___ (2018). We
observed that “Abood was poorly reasoned,” that “[i]t has
led to practical problems and abuse,” and that “[i]t is incon-
sistent with other First Amendment cases and has been un-
dermined by more recent decisions.” Id., at ___ (slip op.,
at 1). After considering arguments for retaining Abood that
sounded in both precedent and original meaning, we held
that “States and public-sector unions may no longer extract
agency fees from nonconsenting employees.” 585 U. S., at
___ (slip op., at 48).
   Our decision to overrule Abood casts significant doubt on
Keller. The opinion in Keller rests almost entirely on the
framework of Abood. Now that Abood is no longer good law,
there is effectively nothing left supporting our decision in
Keller. If the rule in Keller is to survive, it would have to be
on the basis of new reasoning that is consistent with
Janus.*
   Respondents argue that our review of this case would be
hindered because it was dismissed on the pleadings. But
any challenge to our precedents will be dismissed for failure
to state a claim, before discovery can take place. And in any
event, a record would provide little, if any, benefit to our
review of the purely legal question whether Keller should
be overruled.
   Short of a constitutional amendment, only we can rectify
——————
  * Respondents resist this conclusion by citing Harris v. Quinn, 573
U.S. 616 (2014), which predates Janus. But all we said in Harris was
that “a refusal to extend Abood” would not “call into question” Keller.
Harris, 573 U.S., at 655. Now that we have overruled Abood, Keller has
unavoidably been called into question.
                Cite as: 590 U. S. ____ (2020)          3

                   THOMAS, J., dissenting

our own erroneous constitutional decisions. We have ad-
mitted that Abood was erroneous, and Abood provided the
foundation for Keller. In light of these developments, we
should reexamine whether Keller is sound precedent. Ac-
cordingly, I respectfully dissent from the denial of
certiorari.